***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     GENERAL LINEN SERVICE COMPANY, INC.
       v. CEDAR PARK INN AND WHIRLPOOL
                 SUITES ET AL.
                   (AC 39135)
                       Alvord, Mullins and Beach, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant C Co. and the
   individual defendant who conducted business on behalf of C Co., for,
   inter alia, breach of contract. The defendants were defaulted for failure
   to comply with certain discovery orders, and, following a hearing in
   damages, the trial court rendered judgment in favor of the plaintiff.
   Thereafter, the court denied the defendants’ motion to open the judg-
   ment, and the defendants appealed to this court. In their motion to
   open, the defendants claimed that because C Co. was an unincorporated
   entity owned and controlled by N Co., the failure to serve N Co. deprived
   the trial court of jurisdiction and the judgment, thus, was void. The trial
   court found that the defendants had failed to show that a good defense
   existed at the time the judgment was rendered or that they were pre-
   vented from making a defense due to mistake, accident or other reason-
   able cause, as required under the applicable statute (§ 52-212 [a]) and
   rule of practice (§ 17-43). On appeal, the defendants claimed that the
   trial court abused its discretion by not finding that it lacked subject
   matter jurisdiction due to the failure of the plaintiff to join N Co. in the
   action. Held that the trial court did not abuse its discretion in denying
   the defendants’ motion to open; because the failure to join an indispens-
   able party does not deprive a trial court of subject matter jurisdiction
   unless a statute mandates the naming and serving of a particular party,
   even if N Co. was a necessary party, its absence did not affect the court’s
   jurisdiction, as its joinder was not mandated by statute, and, therefore
   because the motion to open did not present the court with a jurisdictional
   issue, the court properly reviewed the motion to open under the applica-
   ble statute and rule of practice, and determined that no good defense
   existed at the time the judgment was rendered, as required by § 52-
   212 (a).
Submitted on briefs September 26, 2017—officially released February 6, 2018

                             Procedural History

   Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of New London, where the
defendants were defaulted for failure to comply with
certain discovery orders; thereafter, following a hearing
in damages, the court, Hon. Robert C. Leuba, judge trial
referee, rendered judgment for the plaintiff; subse-
quently, the court denied the defendants’ motion to
open the judgment, and the defendants appealed to this
court. Affirmed.
  Jon C. Leary filed a brief for the appellants
(defendants).
   Lawrence G. Rosenthal and Michael D. Blumberg
filed a brief for the appellee (plaintiff).
                          Opinion

   BEACH, J. The defendants, Cedar Park Inn & Whirl-
pool Suites (Cedar Park Inn) and John G. Syragakis1
(collectively ‘‘defendants’’), appeal from the denial of
their motion to open a judgment rendered in favor of
the plaintiff, General Linen Service Company, Inc. A
default had been ordered as a result of the defendants’
failure to comply with a discovery order and the trial
court rendered judgment after a hearing in damages.
The defendants claim that the trial court abused its
discretion by not finding that it had lacked subject mat-
ter jurisdiction and by instead denying their motion to
open because it did not satisfy the requirements of
General Statutes § 52-212 (a) and Practice Book § 17-
43.2 We affirm the judgment of the trial court.
   The following facts, as alleged in the complaint, and
procedural history are relevant to this appeal. The com-
plaint, the allegations of which are deemed to be true
because of the default; see Practice Book § 17-34; see
also Torla v. Torla, 152 Conn. App. 241, 246–48, 101
A.3d 275 (2014); stated that the defendant Cedar Park
Inn was an ‘‘unincorporated, unregistered entity’’ and
that Syragakis ‘‘conducted business on behalf of Cedar
Park [Inn] under the unregistered trade name ‘Cedar
Park Inn.’ ’’ It alleged that in July, 2013, the parties
entered into a contract whereby the plaintiff was to
supply the defendants with linens and that the defen-
dants breached the contract in August, 2014. The con-
tract provided for liquidated damages. The second
count of the complaint alleged that Syragakis was per-
sonally liable for damages because he had provided a
‘‘personal guarantee.’’
  Following a hearing in damages, the court, Hon.
Robert C. Leuba, judge trial referee, rendered a default
judgment on February 2, 2016. On March 10, 2016, the
defendants filed a motion to open the judgment ‘‘on
the ground that a necessary party was not served or
otherwise made a party to the present action, and there-
fore the court lacks proper jurisdiction over this mat-
ter.’’ The defendants claimed, as subordinate facts, that
Cedar Park Inn was an unincorporated entity that was
owned and operated by Nautilus Development, Inc.
(Nautilus), which had recently filed for bankruptcy.3
The defendants further claimed that the failure to serve
Nautilus ‘‘affects the court’s jurisdiction and the judg-
ment is, therefore, void.’’
   The plaintiff objected on the ground that the defen-
dants’ motion to open failed to satisfy the requirements
of § 52-212 (a) and Practice Book § 17-43 in that it failed
to state that a good defense existed at the time judgment
was rendered and that the defendants were prevented
from raising that defense due to a mistake, accident,
or other reasonable cause. It argued more specifically,
inter alia, that the failure to serve a necessary party
was not a jurisdictional defect and that the exclusive
remedy for such a failure was a motion to strike. There
was, then, the plaintiff argued, no viable defense stated
in the motion to open. In their reply, the defendants
stressed that they were not pursuing a motion to open
pursuant to § 52-212 (a) or Practice Book § 17-43; rather,
their claim was that the court had the inherent authority
to open a judgment rendered without jurisdiction of
the parties or the subject matter.
  On April 13, 2016, the court denied the defendants’
motion to open judgment. Its ruling stated, in its
entirety, that ‘‘the defendants have not shown that a
good defense existed at the time the judgment was
rendered or that they were prevented from making a
defense because of mistake, accident or other reason-
able cause.’’ This appeal followed.
  On appeal, the defendants’ sole claim is that the trial
court abused its discretion by failing to hold that it had
lacked jurisdiction to render judgment because Nauti-
lus, a necessary party, had not been served, and there-
fore improperly denied their motion to open. The
plaintiff contends that the trial court properly denied
the defendants’ motion. We agree with the plaintiff.
  ‘‘We review a trial court’s ruling on motions to open
under an abuse of discretion standard. . . . Under this
standard, we give every reasonable presumption in
favor of a decision’s correctness and will disturb the
decision only where the trial court acted unreasonably
or in a clear abuse of discretion. . . . As with any dis-
cretionary action of the trial court . . . the ultimate
[question for appellate review] is whether the trial court
could have reasonably concluded as it did.’’ (Citations
omitted; internal quotation marks omitted.) GMAC
Mortgage, LLC v. Ford, 178 Conn. App. 287, 294–95,
     A.3d      (2017).
   It is well settled that the failure to join an indispens-
able party does not deprive a trial court of subject
matter jurisdiction. See General Statutes § 52-108 and
Practice Book §§ 9-18, 9-19 and 11-3; see also Hilton v.
New Haven, 233 Conn. 701, 721, 661 A.2d 973 (1995);
Izzo v. Quinn, 170 Conn. App. 631, 636, 155 A.3d 315
(2017); Fountain Pointe, LLC v. Calpitano, 144 Conn.
App. 624, 648–49, 76 A.3d 636, cert. denied, 310 Conn.
928, 78 A.3d 147 (2013); D’Appollonio v. Griffo-Bran-
dao, 138 Conn. App. 304, 313–14, 53 A.3d 1013 (2012);
Sullivan v. Thorndike, 104 Conn. App. 297, 301, 934
A.2d 827 (2007), cert. denied, 285 Conn. 907, 908, 942
A.2d 415, 416 (2008). In Izzo v. Quinn, supra, 638, this
court recently reiterated that the failure to join an indis-
pensable party results in a jurisdictional defect ‘‘only
if a statute mandates the naming and serving of [a
particular] party.’’ (Emphasis in original; internal quota-
tion marks omitted.); see, e.g., R.C. Equity Group, LLC
v. Zoning Commission, 285 Conn. 240, 241–43, 939 A.2d
1122 (2008) (failure to serve borough clerk pursuant to
zoning appeals statute deprived trial court of subject
matter jurisdiction).
   ‘‘Conversely, when a party is indispensable but is not
required by statute to be made a party, the [trial] court’s
subject matter jurisdiction is not implicated and dis-
missal is not required.’’ (Internal quotation marks omit-
ted.) Izzo v. Quinn, supra, 170 Conn. App. 639. Although
‘‘a court may refuse to proceed with litigation if a claim
cannot properly be adjudicated without the presence
of those indispensable persons whose substantive
rights and interests will be necessarily and materially
affected by its outcome,’’ the absence of such a party
does not destroy jurisdiction. Hilton v. New Haven,
supra, 233 Conn. 721–22. Further, ‘‘Practice Book §§ 10-
39 and 11-3 . . . provide that a party’s exclusive rem-
edy for nonjoinder or for misjoinder of parties is by
the filing of a motion to strike.’’ (Emphasis in original;
footnotes omitted.) Izzo v. Quinn, supra, 640.
   Here, the defendants’ motion to open did not present
the court with a jurisdictional issue. Even if Nautilus
was a necessary party,4 its joinder was not mandated
by statute. Our law is clear that nonjoinder under these
circumstances does not create a jurisdictional defect.
See id., 639. Accordingly, the trial court properly
reviewed the defendants’ motion to open under § 52-
212 (a) and Practice Book § 17-43, which require a show-
ing that a good cause or defense existed when judgment
was rendered which the defendants were prevented
from raising due to mistake, accident, or other reason-
able cause.
   The defendants’ purported distinction between a
motion to open pursuant to statute and a motion to
open based on common-law authority to open judg-
ments rendered without jurisdiction is immaterial in
the context of this case. By expressly concluding that
no good defense was claimed in the motion to open,
the court impliedly rejected the defendants’ argument
that it had lacked jurisdiction. Because the trial court
did not lack jurisdiction to render judgment, the argu-
ment based on common law fails, and, similarly, no
good defense exists as required by § 52-212 (a). The
absence of Nautilus did not affect the court’s jurisdic-
tion, and the trial court, therefore, did not abuse its
discretion in denying the defendants’ motion to open.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The summons indicates that John G. Syragakis is also known as John
G. Syracuse.
  2
    General Statutes § 52-212 (a) provides: ‘‘Any judgment rendered or decree
passed upon a default or nonsuit in the Superior Court may be set aside,
within four months following the date on which it was rendered or passed,
and the case reinstated on the docket, on such terms in respect to costs as
the court deems reasonable, upon the complaint or written motion of any
party or person prejudiced thereby, showing reasonable cause, or that a
good cause of action or defense in whole or in part existed at the time of
the rendition of the judgment or the passage of the decree, and that the
plaintiff or defendant was prevented by mistake, accident or other reason-
able cause from prosecuting the action or making the defense.’’
  Practice Book § 17-43 provides in pertinent part: ‘‘Any judgment rendered
or decree passed upon a default or nonsuit may be set aside within four
months succeeding the date on which notice was sent, and the case rein-
stated on the docket on such terms in respect to costs as the judicial
authority deems reasonable, upon the written motion of any party or person
prejudiced thereby, showing reasonable cause, or that a good cause of action
or defense in whole or in part existed at the time of the rendition of such
judgment or the passage of such decree, and that the plaintiff or the defen-
dant was prevented by mistake, accident or other reasonable cause from
prosecuting or appearing to make the same. . . .’’
  3
    To establish that Nautilus had been doing business as Cedar Park Inn,
the defendants submitted, with their motion to open, a tax bill issued to
Nautilus for the property that was used by Cedar Park Inn for business.
  4
    The trial court made no finding on this issue and it has no bearing on
our analysis. There similarly has been no claim of fraud, mutual mistake,
or other recognized ground for opening a judgment.